
	
		II
		111th CONGRESS
		1st Session
		S. 2855
		IN THE SENATE OF THE UNITED STATES
		
			December 9, 2009
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To reallocate a portion of the Troubled Asset Relief
		  Program to increase lending to main street.
	
	
		1.Short titleThis Act may be cited as the
			 Credit Retains Employees And Triggers
			 Economic Growth and Jobs Act of 2009 or the
			 CREATE Growth and Jobs Act.
		2.Loans to creditworthy
			 small business concerns
			(a)DefinitionsIn
			 this section—
				(1)the term
			 Administrator means the Administrator of the Small Business
			 Administration;
				(2)the terms
			 credit elsewhere and small business concern have the
			 meanings given those terms under section 3 of the Small Business Act (15 U.S.C.
			 632); and
				(3)the term
			 eligible small business concern means a small business concern
			 that the Administrator determines—
					(A)is fiscally
			 sound, including being creditworthy; and
					(B)is not able to
			 obtain credit elsewhere.
					(b)Authority
				(1)In
			 generalThe Administrator may
			 make a loan to an eligible small business concern for the operation,
			 acquisition, or expansion of an eligible small business concern.
				(2)Terms and
			 conditions
					(A)In
			 generalExcept as provided in this section, a loan made under
			 paragraph (1) shall be made on the same terms and conditions as a loan made
			 under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)).
					(B)TermsA
			 loan under paragraph (1)—
						(i)shall be for not
			 more than $1,500,000;
						(ii)shall have a
			 rate of interest of not more than the prime rate of interest (as such prime
			 rate is determined from time to time by at least 75 percent of the 30 largest
			 depository institutions in the Nation) plus 475 basis points; and
						(iii)shall be for a
			 period of not longer than 25 years.
						(c)Maximum amount
			 for programThe Administrator may not make more than a total of
			 $10,000,000,000 in loans under this section in any fiscal year.
			(d)FundingOf
			 amounts made available under section 115(a) of the Emergency Economic
			 Stabilization Act of 2008 (12 U.S.C. 5225(a)) that are not otherwise obligated,
			 $20,000,000,000 shall be made available to the Administrator to carry out this
			 section.
			(e)Termination of
			 authorityThe authority to make loans under this section shall
			 terminate 2 years after the date of enactment of this Act.
			
